Citation Nr: 0823835	
Decision Date: 07/17/08    Archive Date: 07/30/08

DOCKET NO.  00-03 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1 Entitlement to an initial rating higher than 10 percent for 
Graves' disease for the period from December 6, 1995, through 
June 6, 1996.

2. Entitlement to a rating higher than 30 percent for Graves' 
disease for the period after June 6, 1996.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




INTRODUCTION

The veteran served on active duty from March 1986 to August 
1986, and from August 1991 to November 1991. This matter 
comes before the Board of Veterans' Appeals (BVA or Board) on 
appeal from an October 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.

In April 2004, the Board denied a higher rating for the 
service-connected thyroid disability, both before and after 
the date of the change of the rating criteria in June 1996. 
The veteran appealed that decision to the United States Court 
of Appeals for Veterans Claims (hereinafter, "the Court"), 
and by an Order dated in August 2005, the Court vacated the 
Board's decision and remanded the claim for further action 
consistent with the Order.

In March 2006, the Board denied a higher rating for the 
service-connected thyroid disability prior to June 6, 1996 
and remanded the issue concerning the evaluation of that 
disability after that date for additional development of the 
evidence.  The veteran appealed the denial of a higher rating 
to the Court.  In October 2007, the Court remanded the denial 
of an initial disability rating higher than 10 percent to the 
Board for action consistent with the Court's decision.  The 
record before the Board also shows that the originating 
agency has completed the action requested by the Board in 
March 2006.  Thus, the appeal is again before the Board for a 
decision.


FINDINGS OF FACT

1.  Prior to the change in the rating criteria effective June 
6, 1996, the veteran's Graves' disease was manifested by 
hypothyroidism that required continuous medication for 
control, but was not manifested by myxedema or decreased 
levels of circulating thyroid hormones.

2.  The veteran continues to complain of fatigability, 
constipation and mental sluggishness as symptoms of Graves' 
disease; his hypothyroidism due to treatment for his Graves' 
disease is without muscular weakness, weight gain, 
bradycardia, or cardiovascular involvement.


CONCLUSIONS OF LAW

1.  Criteria for rating higher than 10 percent for Graves' 
disease are not met under the rating criteria in effect prior 
to June 6, 1996. 38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.1 - 4.16, 4.119, Diagnostic Code 7900, 7903 
(1996).

2.  Criteria for a current evaluation higher than 30 percent 
for Graves' disease are not met. 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1 - 4.16, 4.119, Diagnostic Code 7900, 
7903(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this case, by a rating decision in October 1999, service 
connection was granted for Graves' disease with post 
radioiodine hypothyroidism, and a 10 percent rating assigned 
from the date of claim in December 1995.  The veteran's 
Graves' disease has been evaluated using criteria for 
hypothyroidism found at 38 C.F.R. Section 4.119, Diagnostic 
Code 7903. At the time the veteran filed his claim for VA 
compensation benefits, the rating criteria in effect, 
Diagnostic Code 7903, provided that hypothyroidism would be 
rated 100 percent disabling when pronounced, with a long 
history and slow pulse, decreased levels of circulating 
thyroid hormones (T4 and/or T3 by specific assay), sluggish 
mentality, sleepiness, and slow return of reflexes.  It would 
be rated 60 percent when severe, the symptoms under 
"pronounced" somewhat less marked, decreased levels of 
circulating thyroid hormones (T4 and/or T3 by specific 
assay).  It would be rated 30 percent when moderately severe, 
sluggish mentality and other indications of myxedema, 
decreased levels of circulating thyroid hormones (T4 and/or 
T3 by specific assay).  It would be rated 10 percent when 
moderate, with fatigability.  A noncompensable rating would 
be assigned for hypothyroidism in remission.  A minimum 
rating of 10 percent would be assigned when continuous 
medication was required for control of hypothyroidism.

The Court has ordered the Board to specifically discuss 
evidence of the appellant's memory loss, fatigability, and 
inability to concentrate.  The Board is also ordered to 
discuss the appellant's other symptoms, including cold 
intolerance, which, although not listed in the rating 
criteria, should be considered in determining whether there 
are other indications of myxedema.

Private and VA treatment records show that, in September 
1995, the veteran's Graves' disease was discovered and he 
underwent I-131 treatment for hyperthyroidism.  A January 
1996 VA treatment record noted that the veteran's energy 
level was better, but that he had not completely regained his 
strength, and that his memory was somewhat poor and he lost 
his train of thought easily.  He also reported that he stayed 
cold all the time and that he had occasional tingling and 
numbness in his hands.  

The record contains several statements by the veteran's 
treating VA physician.  The first statement, dated in March 
1996, reports that, when the veteran was first seen in 
October 1995, it was immediately clear that he had Graves' 
disease and was severely hyperthyroid, had lost considerable 
muscle mass, and was unable to carry out his usual 
educational or work activities.  He was treated with 
radioactive iodine and propranolol and became hypothyroid 
over the next two months.  The doctor also reported that the 
veteran was on thyroxine replacement therapy and was doing 
fairly well.  Thus, by the date of the claim in December 
1995, it was appropriate to rate the disability using 
Diagnostic Code 7903, for hypothyroidism, rather than using 
Diagnostic Code 7900, for hyperthyroidism.

The report of the December 1996 VA general medical 
examination noted the veteran's September 1995 diagnosis of 
Graves' disease and subsequent treatment.  The veteran's 
major complaint at the examination was fatigue, muscle 
weakness, hot and cold flashes, and diarrhea alternating with 
constipation.  The veteran also reported shortness of breath 
with walking and climbing stairs, which he attributed to his 
thyroid disease.  It was specifically noted that no muscle 
wasting was observed on examination.  It was also reported 
that his thyroid was not palpable and no nodules were noted.  
Also, no neurologic abnormalities were noted, and he 
displayed appropriate behavior, comprehension, and memory.  
The pertinent diagnosis was of a history of Graves' disease.

The treatment records for the period between the effective 
date of service connection in December 1995 and the date of 
the change in rating criteria in June 1996 are sparse.  While 
the veteran complained of losing his train of thought in 
January 1996, neither his treating physician nor the VA 
examiner in December 1996 noted sluggish mentality.  
Dorland's Illustrated Medical Dictionary 865 (26th ed. 1981) 
defines myxedema as a condition characterized by a dry, waxy 
type of swelling with abnormal deposits of mucin in the skin 
and other tissues, associated with hypothyroidism.  The 
medical dictionary adds that the edema is of the nonpitting 
type, and the facial changes are strikingly distinctive, with 
swollen lips and a thickened nose.  The medical dictionary 
also notes, however, that the term myxedema is sometimes used 
interchangeably with adult hypothyroidism.  Myxedema is not 
mentioned specifically in the treatment records, VA 
examination reports, or statements by the veteran's treating 
physician.  

Even if it is assumed that "myxedema" as used in the rating 
schedule refers to adult hypothyroidism rather than the 
specific nonpitting edema associated with hypothyroidism, it 
is important to note that ratings of 30 percent and higher 
require decreased levels of circulating thyroid hormones (T4 
and/or T3 by specific assay) as well as the symptoms recited 
in the rating criteria.  While the treatment records record 
some T4 levels, neither the treatment records, nor the VA 
examination reports, nor the statements of the treating 
physician refer to decreased levels of T4 and/or T3, so as to 
support assignment of a higher disability evaluation under 
Diagnostic Code 7903, as in effect prior to June 6, 1996.  
The Board concludes that the evidence does not support 
assignment of a higher rating based on the criteria in effect 
prior to June 6, 1996.

A rating decision in June 2000 increased the disability 
evaluation to 30 percent, effective from June 6, 1996, using 
Diagnostic Code 7900-7903.  The evaluation was assigned on 
the basis that the veteran's symptoms more closely 
approximated those of fatigability, constipation, and mental 
sluggishness that would support the higher rating under 
Diagnostic Code 7903.  

Effective June 6, 1996, the rating criteria for 
hypothyroidism, Diagnostic Code 7903, changed and called for 
the assignment of a 100 percent rating for cold intolerance, 
muscular weakness, cardiovascular involvement, mental 
disturbance (dementia, slowing of thought, depression), 
bradycardia (less than 60 beats per minute), and sleepiness; 
a 60 percent evaluation when there was evidence of muscular 
weakness, mental disturbance (dementia, slowing of thought, 
depression), and weight gain; a 30 percent evaluation upon a 
showing of hypothyroidism with fatigability, constipation and 
mental sluggishness; and a 10 percent evaluation for a 
diagnosis of hypothyroidism with fatigability or continuous 
medication use for control of the disability. 

The veteran underwent VA examination August 1999 and the 
examiner thoroughly reviewed the claims file in addition to 
examining the veteran and performing body chemistry tests. 
The examiner reported that the veteran complained of 
generalized weakness, weight fluctuations, decreased 
concentration and alternating diarrhea and constipation, but 
that it was unclear if those complaints were related to 
Graves' disease. The examiner did find that the veteran had 
Graves' disease status-post radioactive ablation with 
fluctuations of thyroid-stimulating hormones since the time 
his therapy began in 1995.

The veteran's VA treatment records reflect continued 
complaints of fatigue, diarrhea, constipation, decreased 
concentration, weight gain and loss, difficulty sleeping, and 
chronic anemia. There is no suggestion in the medical 
evidence of dementia or cardiovascular involvement. The 
veteran's use of hormones continues, as does the use of 
medication for adult attention deficit hyperactivity disorder 
that has not been related to the veteran's Graves' disease. 
Treatment records also show myalgias of uncertain etiology, 
history of non-specific muscle cramps and aching. In November 
2003, a treatment note reflects that the veteran's Graves' 
disease is stable on hormone replacement therapy.

Testimony before a Decision Review Officer at the RO in 
December 1998 reflects complaints of difficulty trying to 
find the appropriate amount of hormones for treatment of the 
veteran's hypothyroidism. Testimony before the Board in 
August 2002 reflects similar complaints. The veteran 
testified before the Board that he was a full-time student 
and the record reflects that he was a student and part-time 
computer technician during the earlier years of his appeal.  
The report of the August 2007 VA examination states that the 
veteran works as a biller at a VA hospital, and the veteran 
was reported to be working for VA in the business office as 
early as an April 2005 VA treatment record.

The veteran also underwent VA examinations for his thyroid 
disability in July 2001 and August 2007.  In July 2001, he 
reported fatigue, memory problems, cold intolerance, 
alternating constipation and diarrhea, and a weight loss of 
approximately 30 pounds over the previous one to two years, 
with recent regain of weight.  On examination, his pulse was 
64 and his blood pressure was 112/72.  Muscle strength was 
5/5 in the upper and lower extremities bilaterally.  He had 
no tremor or signs of myxedema.  His symptoms were considered 
consistent with hypothyroidism.

In August 2007, the veteran reported muscle weakness and 
cramps, depression, fatigue, constipation or diarrhea, 
fatigability, cold intolerance, and arthralgia.  His pulse 
was 86 and his blood pressure was 142/71.  It was 
specifically noted that bradycardia was not present.  His 
weight was 247, described as unchanged.  Muscle strength was 
5/5 in all extremities.  There were no signs of myxedema.  
The diagnosis was secondary hypothyroidism following ablation 
for Graves' disease.

Concerning the elements for a 60 percent rating, the Board 
notes that the veteran has been treated for depression, and 
has also complained of memory problems.  VA treatment records 
show that testing in July 2004 was reported to be consistent 
with mild difficulty in attention/concentration and cognitive 
organization, and was considered to be likely due to his 
hypothyroidism and its secondary symptoms.  Weight gain due 
to his hypothyroidism, however, has not been shown.  The 
veteran's weight has fluctuated between 257 pounds in 
November 1997 to lows in the 230s in 2000 and 2001, back to 
the 250s in 2003 and the mid to low 260s in 2004, to 262 in 
March 2006.  On VA examination in August 2007, his weight was 
247.  As for muscular weakness, the Board notes that the 
veteran has consistently complained of weakness.  
Nonetheless, objective muscle weakness has not been 
demonstrated.  Muscle strength has consistently been reported 
as 5/5, including on VA examinations in August 1999, July 
2001, and August 2007, and in VA treatment records in April 
2002 and April 2003.  In the absence of objective weight gain 
and muscular weakness due to the veteran's thyroid 
disability, the Board concludes that the evidence does not 
support assignment of the next higher rating of 60 percent 
using the current rating criteria.

Similarly, the Board concludes that the evidence does not 
support a 100 percent rating under the current rating 
criteria.  Muscular weakness and mental disturbance have been 
discussed in the context of the criteria for a 60 percent 
rating; although depression (considered to be mental 
disturbance) is shown, the veteran's complaints of muscular 
weakness are not objectively demonstrated.  The Board also 
acknowledges that the veteran has reported both cold 
intolerance and sleepiness.  Cold intolerance was reported on 
VA examination in July 2001 and August 2007, and sleepiness 
was reported in February 2004 and January 2006 VA treatment 
records, for example.  Neither cardiovascular involvement nor 
bradycardia, however, has been shown.  None of the records of 
treatment or examination describe or report cardiovascular 
involvement.  And, although a pulse of 51 beats per minute 
was reported in a May 2002 treatment record, as well as 
pulses of 61 beats per minute in March 2000 and June 2002, 
and of 62 beats per minute in April 2000, the treatment 
records and reports do not mention the presence of 
bradycardia, and the veteran's pulse has consistently been 
reported above 60 beats per minute.  In the absence of 
objective evidence of muscular weakness, cardiovascular 
involvement, and bradycardia, the Board concludes that the 
evidence does not support assignment of a 100 percent 
evaluation under the current rating criteria.

The Court, in a previous order in August 2005, also ordered 
the Board to consider whether the veteran is entitled to a 
higher rating on the basis of hyperthyroidism due to the 
veteran's statement that his treatment causes his symptoms to 
swing from hyperthyroidism to hypothyroidism.

Hyperthyroidism is rating using Diagnostic Code 7900.  Under 
the rating criteria in effect prior to June 6, 1996, 
hyperthyroidism is rated 100 percent disabling when it is 
pronounced, with thyroid enlargement, severe tachycardia, 
increased levels of circulating thyroid hormones (T4 and/or 
T3 by specific assay) with marked nervous, cardiovascular, or 
gastrointestinal symptoms; muscular weakness and loss of 
weight; or postoperative with poor results, the symptoms 
under "pronounced" persisting.  It is rated 60 percent when 
severe, with marked emotional instability, fatigability, 
tachycardia and increased pulse pressure or blood pressure, 
increased levels of circulating thyroid hormones (T4 and/or 
T3 by specific assay).  It is rated 30 percent when 
moderately severe, with the history shown under "severe," 
but with reduced symptoms; or postoperative, with tachycardia 
and increased blood pressure or pulse pressure of moderate 
degree and tremor.  A 10 percent rating is assigned when it 
is moderate or postoperative with tachycardia which may be 
intermittent, and tremor.  Hyperthyroidism is rated 
noncompensable when in remission or when operated, cured.  

As noted in the discussion of rating the veteran's thyroid 
disorder on the basis of hypothyroidism, there are few 
treatment records for the period between the effective date 
of service connection in December 1995 and the date of the 
change in rating criteria in June 1996.  Moreover, although 
the treatment records record some T4 levels, neither the 
treatment records, nor the VA examination reports, nor the 
statements of the treating physician refer to increased 
levels of T4 and/or T3 during this period.  This would 
preclude assignment of a 60 percent or 100 percent rating 
under the criteria in effect before June 1996.  As for the 
criteria for a 30 percent rating, the Board acknowledges that 
the January 1996 treatment note records blood pressure 
readings of 150/104, 152/106, and 150/88 in the left arm and 
of 156/102, 154/102, and 150/92, presumably in the other arm.  
The pulse was then recorded as 64, with regular rhythm and 
rate noted (RRR).  At the December 1996 VA examination, blood 
pressure was recorded as 140/92 and pulse was 92 and regular.  
Tachycardia was not mentioned in the treatment or examination 
reports.  Rather, regular rhythm and rate was described.  
Neither the veteran's statements, treatment records, 
examination reports, nor statements by the veteran's treating 
physician describe marked emotional instability, or emotional 
instability of a reduced degree.  In the absence of 
tachycardia and emotional instability, and in the absence of 
increased levels of T4 and/or T3 shown by specific assay 
during this period, the Board concludes that the record does 
not support assignment of a higher rating on the basis of 
hyperthyroidism.

From June 6, 1996, under Diagnostic Code 7900 hyperthyroidism 
is rated 100 percent for thyroid enlargement, tachycardia 
(more than 100 beats per minute), eye involvement, muscular 
weakness, loss of weight, and sympathetic nervous system, 
cardiovascular, or gastrointestinal symptoms.  A 60 percent 
rating is assigned for emotional instability, tachycardia, 
fatigability, and increased pulse pressure or blood pressure.  
A 30 percent rating is assigned for tachycardia, tremor, and 
increased pulse pressure or blood pressure.  A 10 percent 
rating is assigned for tachycardia, which may be 
intermittent, and tremor, or; continuous medication required 
for control. 

Considering the current criteria for assignment of a 60 
percent rating, the Board first notes that, although the 
veteran has been treated for depression, it is neither 
contended by the veteran nor show by the records of treatment 
or examination or statements by his treating physician that 
he manifests emotional instability as a symptom of 
hyperthyroidism.  Similarly, none of the treatment records or 
examination reports mention tachycardia or document a pulse 
rate of more than 100 beats per minute.  The veteran has 
reported fatigability at the VA examinations in August 1999, 
July 2001, and August 2007, as well as in some treatment 
records.  In addition, blood pressure was recorded in the 
examination reports as 142/71 in August 2007 and 112/72 in 
July 2001, and the treatment records do show that he is being 
treated for hypertension.  It is notable, however, that the 
treatment records do not record the presence of active 
hyperthyroidism, and that the July 2001 examination report 
considered his symptoms consistent with hypothyroidism and 
the August 2007 examination report diagnosed secondary 
hypothyroidism following ablation for Graves' disease, rather 
than active Graves' disease.  In the absence of emotional 
instability and tachycardia attributed to hyperthyroidism, as 
well as the absence of documented hyperthyroidism in the 
treatment records, the Board concludes that the evidence does 
not support a rating of 60 percent under Diagnostic Code 
7900.  

Similarly, the Board concludes that the criteria for a 100 
percent rating on the basis of hyperthyroidism are not met.  
Thyroid enlargement is not demonstrated.  Rather, the thyroid 
could not be appreciated on examination in July 2001 and was 
specifically described as normal on examination in August 
2007.  The August 1999 examination report stated that in 
November 1997 there was no eye involvement of Graves' 
disease; the subsequent records also do not report such 
involvement.  The Board acknowledges that the veteran has had 
complaints of diarrhea and/or constipation, for example, at 
the VA examinations in July 2001 and August 2007.  As 
discussed above concerning hypothyroidism, however, 
cardiovascular involvement related to the thyroid disorder is 
not shown.  Nor is involvement of the sympathetic nervous 
system specifically noted in the treatment records, 
examination reports, or statements of the veteran's treating 
physician.  The Board, therefore, concludes that the record 
does not support assignment of a 100 percent rating on the 
basis of hyperthyroidism.

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical. See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993). 38 C.F.R. Section 3.321(b)(1) provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria. According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."

Although the veteran asserts that he has been unemployed and 
unable to attend school at times because of the symptoms of 
Graves' disease, he has been employed by VA for several 
years.  Moreover, he has not identified any specific factors 
that may be considered to be exceptional or unusual in light 
of VA's schedule of ratings, and the Board has been similarly 
unsuccessful. The veteran has not required frequent periods 
of hospitalization and his treatment records do not show 
finding of exceptional limitation due to the symptoms 
associated with Graves' disease beyond that contemplated by 
the schedule of ratings. Limitations caused by fatigue and 
mental sluggishness would have an adverse impact on 
employability, but loss of industrial capacity is the 
principal factor in assigning schedular disability ratings. 
See 38 C.F.R. §§ 3.321(a) and 4.1. Section 4.1 specifically 
states: "[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability." See also 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993), noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired. The Board finds that the 
evaluations assigned for Graves' disease appropriately 
reflect the level of industrial impairment experienced by the 
veteran as a result of that disability and a higher 
evaluation is denied.

Duties to Notify and to Assist the Claimant

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Formerly, 
the elements of proper notice included informing the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Section 3.159 was amended, 
effective May 30, 2008 as to applications for benefits 
pending before VA on or filed thereafter, to eliminate the 
requirement that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  73 Fed. Reg. 23,353 (April 30, 2008). 

The notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim, defined to include:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).   

Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In this 
case, however, the unfavorable RO decision that is the basis 
of this appeal was already decided - and appealed - before 
the section 5103(a) notice requirements were enacted in 
November 2000.  The Court acknowledged in Pelegrini at 120 
that where, as here, the section 5103(a) notice was not 
mandated at the time of the initial RO decision, the RO did 
not err in not providing such notice.  Rather, the appellant 
has the right to content-complying notice and proper 
subsequent VA process, which he has received in this case.   

The veteran was informed of the evidence needed to support 
his claim, as well as of the duties of VA and of the 
claimant, in letters dated in June 2003 and in April 2006.  
In addition, the April 2006 letter contained the specific 
information required by Dingess, supra.  The Board, 
therefore, concludes that VA has met its duties to notify the 
claimant.  

The Board also concludes that VA has met its duties to assist 
the claimant in developing evidence to support his claim.  VA 
treatment records have been associated with the claims 
folder, and the veteran has been given several VA 
examinations in connection with this claim.  The record does 
not suggest that there are other records that the claimant 
has authorized VA to obtain but that VA has not attempted to 
obtain.  




ORDER

A rating higher than 10 percent for the period of December 6, 
1995, to June 6, 1996, and a current rating higher than 30 
percent for Graves' disease is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


